                 Case 1:19-cv-06282-AJN-OTW Document 92 Filed 12/17/20 Page 1 of 2




                                                 THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                                LAW DEPARTMENT                                    KATHERINE J. WEALL
                                                     100 CHURCH STREET                                      Senior Counsel
                                                     NEW YORK, NY 10007                               kweall@law.nyc.gov
                                                                                                    Phone: (212) 356-5055
                                                                                                    Mobile: (646-370-0051
                                                                  December 14, 2020
          By ECF
          Honorable Ona T. Wang
          United States District Court
          Southern District of New York                      MEMO ENDORSED
          500 Pearl Street
          New York, New York 10007

                      Re:   Robert Ashley v. Gonzalez, et al., 19-civ-6282 (AJN) (OTW)

          Your Honor:

                  I represent defendant Correction Officers Anthony Dinicola and Adam Gonzalez in this
          action. I write pursuant to the Court’s order of December 1, 2020, requiring the parties to file a
          new proposed discovery schedule by today, December 14, 2020.

                   Defendants have already produced all of the documents in their possession to Mr. Ashley,
          and do not anticipate that Mr. Ashley has any documents to produce to us. The only outstanding
          discovery is therefore depositions. I wrote to Mr. Ashley on December 2, 2020, proposing that
          all depositions be taken by January 30, 2020 and that discovery close on February 15, 2020. In
          that letter, I advised him that, if I had not heard back from him by December 11, 2020, I would
          assume his consent to this schedule and submit this proposal to the Court. I have not yet
          received a response from him.

                 Defendants therefore respectfully request that the Court enter the above proposed
          schedule for depositions and the close of discovery.


                                                                 Respectfully submitted,

                                                                 /s/ Katherine J. Weall

                                                                 Katherine J. Weall
                                                                 Senior Counsel

          cc:         Robert Ashley (By U.S. Mail)
                      Plaintiff Pro Se
Case 1:19-cv-06282-AJN-OTW Document 92 Filed 12/17/20 Page 2 of 2




Gouverneur Correctional Facility
112 Scotch Settlement Road
Gouverneur, NY 13642


               Application granted. Depositions to be completed by January 30, 2021; discovery to
               be completed by February 15, 2021. By January 11, 2021, Defendants shall submit a
               proposed order for Plaintiff's deposition. Joint status letter due February 16, 2021.

               ECF 91 resolved.

               The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se
               Plaintiff.

               SO ORDERED.


               __________________
               Ona T. Wang Dec. 17, 2020
               U.S.M.J.




                                        2
